
	
		I
		111th CONGRESS
		1st Session
		H. R. 2481
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. McHugh,
			 Mr. Hoekstra,
			 Mr. Lewis of California,
			 Mr. King of New York,
			 Mr. Boehner,
			 Mr. Cantor, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the
			 Permanent Select Committee on Intelligence
			 and the Committee on
			 Armed Services, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the President to develop a comprehensive
		  interagency strategy and implementation plan for long-term security and
		  stability in Pakistan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Pakistan Security and
			 Stability Act.
		2.FindingsCongress finds the following:
			(1)Congress supports
			 the following elements outlined in the President’s White Paper of the
			 Interagency Policy Group’s Report on United States Policy Toward Afghanistan
			 and Pakistan:
				(A)The core goal of
			 the United States must be to disrupt, dismantle, and defeat al Qaeda and its
			 affiliated networks and their safe havens in Pakistan.
				(B)The threat that al
			 Qaeda poses to the United States and its allies in Pakistan—including the
			 possibility of extremists obtaining fissile material—is all too real.
				(C)The United States
			 must overcome its trust deficit with Pakistan and demonstrate that it is a
			 reliable, long-term partner.
				(2)The Government of
			 Pakistan is facing significant security and socio-economic challenges that set
			 the conditions for greater radicalization and may threaten Pakistan’s
			 viability. Such challenges include the following:
				(A)Al Qaeda’s and
			 other extremist groups’ campaign of violent attacks throughout Pakistan,
			 including the Red Mosque incident, the assassination of Benazir Bhutto, and the
			 bombing of the Marriott Hotel in Islamabad.
				(B)Pakistan’s
			 population growth at a rate of approximately 2 percent a year, with nearly half
			 of its 172 million residents illiterate, under the age of 20, and living near
			 or below the poverty line.
				(3)Security and
			 stability to Pakistan is further complicated given the prevalence of ungoverned
			 spaces between Pakistan and Afghanistan in which state control has not been
			 fully exercised given ethnic and tribal affiliations.
			(4)The security and
			 stability of Pakistan is vital to the national security of the United States,
			 and the consequences of failure poses a grave threat to the security of the
			 American people, the region, and United States allies.
			(5)The objectives of
			 United States policy toward Pakistan are to empower and enable Pakistan
			 to—
				(A)develop into a
			 prosperous and democratic state that is at peace with itself and with its
			 neighbors;
				(B)actively confront,
			 and deny safe haven to, al Qaeda, the Taliban, and other extremists;
				(C)implement the
			 economic, legal, and social reforms required to create an environment that
			 discourages violent Islamic extremism; and
				(D)maintain robust
			 command and control over its nuclear weapons technology.
				3.Comprehensive
			 interagency strategy and implementation plan for Pakistan
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of the Supplemental Appropriations Act of
			 2009, the President shall develop and transmit to the appropriate congressional
			 committees a comprehensive interagency strategy and implementation plan for
			 long-term security and stability in Pakistan which shall be composed of the
			 elements specified in subsection (b).
			(b)ElementsThe
			 comprehensive interagency strategy and implementation plan required by
			 subsection (a) shall contain at least the following elements:
				(1)A
			 description of how United States assistance described in section 4 will be used
			 to achieve the objectives of United States policy toward Pakistan.
				(2)Progress toward
			 the following:
					(A)Assisting efforts
			 to enhance civilian control and a stable constitutional government in Pakistan
			 and promote bilateral and regional trade and economic growth.
					(B)Developing and
			 operationally enabling Pakistani security forces so they are capable of
			 succeeding in sustained counter-insurgency and counter-terror
			 operations.
					(C)Shutting down
			 Pakistani safe havens for extremists.
					(D)Improving
			 Pakistan’s capacity and capability to hold and
			 build areas cleared of insurgents to prevent their
			 return.
					(E)Developing and
			 strengthening mechanisms for Pakistan-Afghanistan cooperation.
					(3)A
			 financial plan and description of the resources, programming, and management of
			 United States foreign assistance to Pakistan, including the criteria used to
			 determine their prioritization.
				(4)A
			 complete description of both the evaluation process for reviewing and adjusting
			 the strategy and implementation as necessary, and measures of effectiveness for
			 the implementation of the strategy.
				(c)Intelligence
			 supportThe Director of
			 National Intelligence shall provide intelligence support to the development of
			 the comprehensive interagency strategy and implementation plan required by
			 subsection (a).
			(d)Updates of
			 strategyThe President shall transmit in writing to the
			 appropriate congressional committees any updates of the comprehensive
			 interagency strategy and implementation plan required by subsection (a), as
			 necessary.
			4.Authorization of
			 assistance for Pakistan
			(a)Foreign
			 Assistance Act of 1961There
			 is authorized to be appropriated to the President, for the purposes of
			 providing assistance to Pakistan under the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.), $1,500,000,000 or such sums as may be necessary for each
			 of the fiscal years 2010 through 2013.
			(b)Pakistan
			 Counterinsurgency Capability FundThere is authorized to be
			 appropriated to the President, for the purposes of building a more effective
			 counterinsurgency capability in Pakistan’s security forces, up to $700,000,000
			 for the Pakistan Counterinsurgency Capability Fund, for fiscal year
			 2010.
			(c)Use of
			 fundsAmounts authorized to be appropriated under this section or
			 otherwise made available to carry out this Act shall be used to the maximum
			 extent practicable as direct expenditures for programs, projects, and
			 activities, subject to existing reporting and notification requirements.
			5.Congressional
			 briefing and notification requirements
			(a)BriefingNot later than 30 days after the date of
			 the transmission of the comprehensive interagency strategy and implementation
			 plan required by section 3, and quarterly thereafter through December 1, 2013,
			 the President, acting through the Secretary of State and the Secretary of
			 Defense, shall brief the appropriate congressional committees on the status of
			 the comprehensive interagency strategy and implementation plan.
			(b)NotificationThe
			 President shall notify the appropriate congressional committees not later than
			 30 days prior to obligating any assistance described in section 4 as budgetary
			 support to the Government of Pakistan or to any persons, agencies,
			 instrumentalities, or elements of the Government of Pakistan and shall describe
			 the purpose and conditions attached to any such budgetary support assistance.
			 The President shall notify the appropriate congressional committees not later
			 than 30 days prior to obligating any other type of assistance described in
			 section 4.
			6.DefinitionIn this Act, the term appropriate
			 congressional committees means—
			(1)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
			(2)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the Senate.
			
